DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 03/05/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. In particular, non-patent literature “PCT/US17/68803 International Search Report dated March 6, 2018” was submitted as a blank document and therefore has not been considered. It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
[0006] – comma is recommended between “devices” and “and” for the following: “There is a need for apparatus, systems, devices and methods that”
Appropriate correction is required.
Claim Objections
Claims 3-13, 16-20 are objected to because of the following informalities:  
Claims 3-13, 16-20  – “A medical apparatus” in the preamble should read as “The medical apparatus” to avoid lack of antecedent basis
Claim 5 – “the magnetic field” should read as “a magnetic field” to avoid lack of antecedent basis. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.-


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the term "enhanced" in claim 3 is a relative term which renders the claim indefinite.  The term "enhanced" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
Regarding claim 4, based on claim 2, it is interpreted that the external antenna assembly is part of the first external device. Based on the language of claim 4, it is unclear how the shielding element is shielding the first external device from the external assembly if the external antenna assembly is part of the first external device, rending the claim indefinite. For purposes of examination, the claim will be interpreted as the shielding element is configured to shield at least some of the components, other than the external antenna, within the first external device from undesired radiations from the external antenna. 
Regarding claim 6, the term "high" and “low” in claim 6 is a relative term, which renders the claim indefinite.  The term "high" and “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, “high” is interpreted as any value greater than average materials and “low” is interpreted as any value less than average materials. 
Regarding claim 25 and claim 26, the term “environment” in claims 25 and 26 renders the claim indefinite.  The term “environment” is not defined by the claim, the specification does not provide a definition, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether the environment is the other components within the apparatus or other objects outside the apparatus such as the user, planet, etc.  For purposes of examination, “environment” will be interpreted as components, other than the external antenna, within the apparatus. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6,9-18, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yakovlev et al. (WO 2015139053 A1; hereinafter Yakovlev) in view of Lebel et al. (US 2003/0055406 A1; herein after Lebel) and Graham et al. (US 2018/0090971 A1; hereinafter Graham).
Regarding claim 2, Yakovlev teaches a medical apparatus (e.g. Figure 1, item 10; [0109]) for a patient, comprising: an external system (e.g. Figure 1, item 50) configured to transmit one or more transmission signals, each transmission signal comprising at least power or data (e.g. [006]; [096]); and an implantable system (e.g. Figure 1, item 20) configured to receive the one or more transmission signals from the external system (e.g. [006]; [096]); wherein the external system (e.g. Figure 1, item 50) comprises a first external device (e.g. Figure 3, item 500; [0111]) comprising: an external antenna assembly (e.g. antenna, transmitter, power supply, controller) configured to transmit a first transmission signal to the implantable system (e.g. [0112]), the first transmission signal comprising at least power or data (e.g. [006]; [096]); an external transmitter (e.g. Figure 3, item 530) configured to drive the external antenna assembly (e.g. [006]); an external power supply configured to provide power to at least the external transmitter (e.g. [006]; [023]); and an external controller configured to control the external transmitter (e.g. claim 1, [006]); and wherein the implantable system comprises a first implantable device (e.g. Figure 2, item 200; [0110[) comprising: an implantable antenna assembly (e.g. Figure 2, item 240) configured to receive the first transmission signal from the first external device (e.g. [006]; [096]); an implantable receiver (e.g. Figure 2, item 231) configured to receive the first transmission signal from the implantable antenna assembly (e.g. claim 1, [006]); at least one implantable functional element  (e.g. Figure 2, item 260) configured to interface with the patient; an implantable controller (e.g. Figure 2, item 250) configured to control the at least one implantable functional element (e.g. Figure 2, item 260; [006]), wherein functional element is interpreted as transducer, electrode, apparatus that delivers energy to tissue, sensor, apparatus that records information, or apparatus configured to interface with patient or part of the claimed apparatus; an implantable energy storage assembly (e.g. Figure 2, item  

Regarding claim 4, Lebel discloses the DC-DC up-converter or boosted voltage signal is shielded from other components to minimize negative effects such as telemetry reception as well as a Faraday shield around the external antenna (e.g. [0216]; [0237]). Graham discloses a faraday cage design, which includes an electromagnetic shield, ferromagnetic shield, and a conductive grounding fence for wireless charging devices (e.g. abstract). By using these components, the faraday cage controls the noise and detrimental affect surrounding components (e.g. [0183]-[0186]).  It would be obvious to person having ordinary skill in the art at the effective filing to modify the external antenna assembly as taught by Yakovlev with a modified shielding element or faraday cage as taught by Lebel and Graham, in order to control or mitigate negative effects and therefore inherently protect the external device from the electromagnetic field.
Regarding claim 5, Lebel discloses the DC-DC up-converter or boosted voltage signal is shielded from other components to minimize negative effects such as telemetry reception as well as a Faraday shield around the external antenna (e.g. [0216]; [0237]). Graham discloses a faraday cage design, which includes an electromagnetic shield, ferromagnetic shield, and a conductive grounding fence for wireless 
Regarding claim 6, Graham discloses a faraday cage design (e.g. shielding elements) which includes an electromagnetic shield , ferromagnetic shield, and a conductive grounding fence for wireless charging devices (e.g. abstract). Graham discloses several possible materials for the faraday cage including ferromagnetic material (e.g. [0184]), silver (e.g. [0186]), copper (e.g. [0188]), etc. It is well known in the art that ferromagnetic material can have high magnetic permeability (u') at certain operating frequencies and are commonly used in the art.  
Regarding claim 9, Graham teaches wherein the at least one shielding element comprises a hole and wherein the first external device comprises an electrical connection that passes through the hole by teaching the shielding element (e.g. ferrite  layer)  can include a plurality of openings to allow transmitter coils to make contact with the components below the ferrite layer (e.g. [0172]). It would be obvious to person having ordinary skill in the art at the effective filing to modify the external antenna assembly as taught by Yakovlev with a modified shielding element or faraday cage as taught by Lebel and Graham to protect the antenna from interfering components while allowing connectivity in order to operate/power the antenna. 
Regarding claim 10, Lebel discloses the DC-DC up-converter or boosted voltage signal is shielded from other components to minimize negative effects such as telemetry reception as well as a Faraday shield around the external antenna (e.g. [0216]; [0237]). Graham discloses a faraday cage design, which includes an electromagnetic shield, ferromagnetic shield, and a conductive grounding fence for wireless charging devices (e.g. abstract). By using these components, the faraday cage to confine the magnetic 
Regarding claim 11, Lebel discloses the DC-DC up-converter or boosted voltage signal is shielded from other components to minimize negative effects such as telemetry reception as well as a Faraday shield around the external antenna (e.g. [0216]; [0237]). Graham discloses a faraday cage design, which includes an electromagnetic shield, ferromagnetic shield, and a conductive grounding fence for wireless charging devices (e.g. abstract). By using these components, the faraday cage to confine the magnetic fields such that they are generated in one direction and do not disturb neighboring components (e.g. [0183]-[0186]), therefore limit the transmitting direction. It would be obvious to person having ordinary skill in the art at the effective filing to modify the external antenna assembly as taught by Yakovlev with a modified shielding element or faraday cage as taught by Lebel and Graham to avoid negative effects produced by the antenna/transmitter and control the magnetic fields.
Regarding claim 12, Graham teaches wherein the first external device further comprises an external antenna (e.g. transmitter coils), spacer (e.g. driver board, interconnection structure), and the at least one shielding element (e.g. ferrite layer) (e.g. [0007]; [0172]). However, Graham fails to teach the spacer between the external antenna and shielding element. It would be obvious to person having ordinary skill in the art at the effective filing to modify the external antenna assembly as taught by Yakovlev with a modified shielding element or faraday cage as taught by Lebel and Graham to protect the antenna from interfering components while allowing connectivity in order to operate/power the antenna through a spacer (e.g. printed circuit board). Furthermore it would be obvious to person having 
Regarding claim 13, Graham teaches wherein the spacer comprises a printed circuit board (e.g. [0007]; [0172]). 
Regarding claim 14, Graham teaches spacer comprises a non-conductive dielectric material or a printed circuit board. It is well known in the art that printed circuit boards can be manufactured in several of sizes, however the average thickness is around 1.6 mm. Thus, Graham teaches wherein the spacer comprises a thickness between 0.01 mm and 5 mm.
Regarding claim 15, Graham teaches spacer comprises a non-conductive dielectric material or a printed circuit board. It is well known in the art that printed circuit boards are usually a flat laminated composite made from non-conductive substrate materials. Thus, Graham teaches wherein the spacer comprises a non-conductive dielectric material.
Regarding claim 16, Graham teaches the ferromagnetic shield can be sized and shaped according to charging surface and / or to transmitter coil arrangement (e.g. [0184]). Through Figure 25B, Graham teaches electromagnetic shield can extend to edge of external antenna (e.g. transmitter coil arrangement). It would be obvious to person having ordinary skill in the art at the effective filing to modify the external antenna assembly as taught by Yakovlev with a modified shielding element or faraday cage as taught by Lebel and Graham since Graham teaches by extending conductive border to edges of the transmitter coil arrangement, transmission efficiency of magnetic fields thorough electromagnetic shield can be improved over the transmission efficiency of electromagnetic shield (e.g. [0187]).

Regarding claim 18, Yakovlev as modified teaches a device further comprising active or passive components (e.g. AC coupling capacitor; bypass capacitor; charge balance capacitor; energy storage element; energy storage capacitor; RF choke; DC-zeroing resistor; and combinations thereof) as well as a matching network with tunable matching network (e.g. [060]-[061]). Since the device is capable to include a matching network, it is inherent the modified device as taught by Yakovlev includes the electronic componentry, which is interpreted as any electronic that is capable of performing a matching network or impedance matching,  configured as a matching network. Although Yakovlev as modified discloses the matching network for the first implantable device. It would be obvious to person having ordinary skill in the art at the effective filing to rearrange/ duplicate in matching network to the external device which would retain the benefit of improving efficiency of the antenna and only require routine skill in the art (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claim 22, Yakovlev as modified teaches wherein the at least one external antenna is configured to deliver transmissions with an operating frequency above 10 Mhz by teaching the transmitter of an external device transfers electromagnetic energy to one or more implantable devices at frequencies in the low GHz range (e.g. [0161]). 
Regarding claim 23, Graham discloses a faraday cage design which includes an electromagnetic shield , ferromagnetic shield, and a conductive grounding fence for wireless charging devices (e.g. abstract). The ferromagnetic shield can be a layer of ferromagnetic material (e.g. [0183]), thus teaching wherein the at least one shielding element comprises high frequency ferrite. 
Regarding claim 24, Graham discloses a faraday cage design which includes an electromagnetic shield , ferromagnetic shield, and a conductive grounding fence for wireless charging devices (e.g. abstract). Graham discloses several possible materials for the faraday cage including ferromagnetic material (e.g. [0184]), silver (e.g. [0186]), and copper (e.g. 0188]), etc., thus teaching wherein the at least one shielding element comprises a material selected from the group consisting of: electromagnetically absorptive material; RF absorptive material; conductive material; and combinations thereof.
Regarding claim 25, Lebel discloses at least one shielding element (e.g. faraday-shielded) positioned between the at least one external antenna and an interfering component (e.g. transmit circuitry or DC-DC up-converter). Lebel also discloses the DC-DC up-converter or boosted voltage signal is shielded from other components to minimize negative effects such as telemetry reception (e.g. [0216]; [0237]). Graham discloses a faraday cage design, which includes an electromagnetic shield, 
Regarding claim 26, Lebel discloses at least one shielding element (e.g. faraday-shielded) positioned between the at least one external antenna and an interfering component (e.g. transmit circuitry or DC-DC up-converter). Lebel also discloses the DC-DC up-converter or boosted voltage signal is shielded from other components to minimize negative effects such as telemetry reception (e.g. [0216]; [0237]). Graham discloses a faraday cage design, which includes an electromagnetic shield, ferromagnetic shield, and a conductive grounding fence for wireless charging devices (e.g. abstract; [0007]). Through Figure 23, Graham teaches a shield element (e.g. ferrite layer 2334) shielding the antenna (e.g. transmitter coil arrangement 2326) from the opposite side of the at least one external antenna or environment (e.g. driver board 2336), wherein the ferrite layer prevent magnetic fields from disrupting components disposed below the antenna (e.g. Figure 29; [0172]).  By using these components, the faraday cage controls the noise and detrimental affect surrounding components (e.g. [0183]-[0184]). It would be obvious to person having ordinary skill in the art at the effective filing to modify the external antenna assembly as taught by Yakovlev with a modified shielding element or faraday cage as taught by Lebel and Graham to avoid control the noise and disruption between antenna and surrounding components.   

Claims 7-8, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yakovlev in view of Lebel and Graham as applied to claim 1 above, and further in view of  Yamamoto et al. (US 2010/0168817; hereinafter Yamamoto). 
Regarding claim 7, Yamamoto teaches wherein the at least one shielding element (e.g. dielectric layers) comprises a first side (e.g. Figure 3, items 104, 108, 112) and an opposite second side and a material layer (e.g. Figure 3, 114) on the second side, and wherein the material layer (e.g. Figure 3, 114) is configured to increase shielding of the at least one shielding element or provides electromagnetic shielding of device circuitry (e.g. [0031]). Furthermore, Yamamoto teaches altering the material properties of the dielectric materials controls antenna performance including mitigating energy reflection effects from the antenna to the surrounding environment (e.g. abstract). It would be obvious to person having ordinary skill in the art at the effective filing to further modify the teachings of Yakovlev, Lebel, and Graham to include the additional material layer as taught by Yamamoto since by altering the material properties, such as adding an additional shielding layer, would further protect the device’s components and further control antenna performance. 
Regarding claim 8, Yamamoto teaches wherein the material layer (e.g. Figure 3, 114) comprises one or more electromagnetic energy absorbing materials and/or conductive materials (e.g. metalized material) (e.g. [0031]). It would be obvious to person having ordinary skill in the art at the effective filing to further modify the teachings of Yakovlev, Lebel, and Graham to include the additional material layer as taught by Yamamoto since by altering the material properties, such as adding an additional shielding layer comprising of one or more electromagnetic energy absorbing materials and/or conductive materials, would further protect the device’s components and further control antenna performance.
Regarding claim 19, Graham teaches the shielding element can include a plurality of openings to allow transmitter coils to make contact with the components below the ferrite layer (e.g. [0172]). 
Regarding claim 20, Yakovlev as modified teaches a device further comprising active or passive components (e.g. AC coupling capacitor; bypass capacitor; charge balance capacitor; energy storage element; energy storage capacitor; RF choke; DC-zeroing resistor; and combinations thereof) as well as a matching network with tunable matching network (e.g. [060]-[061]). Since the device is capable to include a tunable matching network, it is inherent the modified device as taught by Yakovlev includes a tunable element, which is interpreted as a capacitor or any other electronic component part of the matching network. Yamamoto also teaches tuning elements as well as impedance matching in order to improve the efficiency of the antenna (e.g. [0026]). Both modified Yakovlev and Yamamoto teach the design for an implantable device however it would be obvious to person having ordinary skill in the art at the effective filing duplicate/rearrange the design in the external device since the design would retain the benefit of improving efficiency of the antenna in the modified device of Yakovlev, Lebel, and Graham (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20160087687-A1 – discloses a wireless power transmission system capable of non-radiative or near-field wireless energy transfer scheme that is capable of transmitting useful amounts of power over mid-range distances and alignment offsets.
US-20140163338-A1 – discloses medical device with communication to an external device with shielding elements. 
US-20060247738-A1 – discloses multiple shielding layers within an external antenna assembly transferring power to an implantable device. 
WO-2016205373-A1 – discloses wireless power systems and methods suitable for charging devices, including medical devices. 
WO-2015196164-A2 – discloses method and apparatus for neuromodulation treatments of pain and other conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN J KUKLA whose telephone number is (571)272-7250.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN J KUKLA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

15 January 2021